 

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY, : No. 3:18cv868
Plaintiff :
(Judge Munley)
V. : (Magistrate Judge Mehalchick)

JOHN E. WETZEL, et al.,
Defendants

AND NOW, to wit, this 23rd day of August 2019, we have before us for
disposition Magistrate Judge Karoline Mehalchick’s report and recommendation,
which proposes the dismissal of plaintiff's pro se civil action. After a careful
review of the findings, it is hereby ORDERED as follows:

1) The plaintiffs objections (Doc. 30) are overruled;

2) The Report and Recommendation (Doc. 29) is adopted;

3) The motion to dismiss (Doc. 20) is GRANTED,

4) The plaintiff's federal law claims (Doc. 1) are DISMISSED with prejudice
and the plaintiff's state law claims (Doc. 1) are dismissed without
prejudice:

5) The plaintiff's motion for a hearing (Doc. 32) is denied; and

6) The Clerk of Court is directed to close this case.

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 
